department of the treasury washington dc third party communication none date of communication not applicable_person to contact ----------------------- id no ----------- telephone number ---------------------- refer reply to cc tege eoeg eo plr-129109-16 date date internal_revenue_service number release date index number ----------------------------- ------------------------------------------- ---------------------- ---------------------------------------- legend institute ---------------------------- dear ----------------- this letter responds to a letter dated date and subsequent correspondence requesting a ruling that providing pet visitation as therapy to hospitalized individuals is in furtherance of institute’s exempt purposes under sec_501 of the internal_revenue_code facts institute is recognized by the internal_revenue_service service as an organization described in sec_501 its articles of incorporation provide that institute is organized exclusively for purposes described in sec_501 and in particular to conduct oncology research and education emphasizing the development diagnosis treatment and prevention of malignant tumors in humans and animals and to advance medical_research and education emphasizing recognition prevention and treatment of diseases institute proposes to initiate a pet therapy program program the goal of the program is to provide playful interaction between therapy dogs and hospital inpatients particularly children and elderly nursing home residents institute believes that children and the elderly will derive a positive and therapeutic psychological and emotional the internal_revenue_code_of_1986 as amended to which all subsequent section references are made unless otherwise indicated plr-129109-16 benefit from their interaction with therapy dogs which will lift their spirits and improve their ability to cope with anxiety the program will use registered therapy dogs that are health certified and have been trained and tested to act as therapy dogs around children and the elderly initially the therapy dogs will be accompanied by an experienced handler who is qualified to conduct pet therapy sessions therapy sessions will be conducted at hospitals and nursing homes at no fee to the participant the hospital or the nursing home the program will solicit volunteer handlers to take their dogs to hospitals and nursing homes a dog will be accepted into the program only if it has a proper health certificate and has been trained and tested for suitability as a therapy dog around children and the elderly volunteer handlers must pass a criminal background check be adequately insured to cover the risks inherent with pets and be trained and certified to conduct pet therapy sessions once selected for the program the volunteer handler will be personally trained and tested by a program officer and will be expected to demonstrate a genuine passion for the program’s mission the owner of any dog participating in the program will be responsible for the cost of training certifying and registering his or her dog as a therapy dog as well as all costs of maintaining and caring for the dog institute’s directors intend to promote the program to hospital and nursing home administrators if it is determined that the program is suitable at a particular hospital or nursing home institute will enter into an agreement with that hospital or nursing home to provide pet therapy to its patients or residents on a regular weekly schedule ruling requested institute has requested the following ruling providing pet visitation as therapy to hospitalized individuals is in furtherance of institute’s exempt purposes under sec_501 law sec_501 provides generally that an organization described in sec_501 is exempt from federal income taxes sec_501 describes entities that are organized and operated exclusively for charitable educational scientific and certain other purposes sec_1_501_c_3_-1 of the income_tax regulations the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if plr-129109-16 more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 of the regulations includes charitable among the purposes for which an organization described in sec_501 may be exclusively organized and operated sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 in its generally accepted legal sense and includes relief of the poor and distressed revrul_68_73 1968_1_cb_251 considers whether an organization created to minister to the non-medical needs of patients of a proprietary hospital by reading to them writing letters for them and providing other similar personal services in an effort to improve their mental well-being and physical comfort qualifies for exemption under sec_501 the organization is not related to or controlled by the proprietary hospital the services are not of a type that is ordinarily provided by a hospital and members of the organization are not permitted to engage in any activity performed by the hospital staff or employees in the ordinary course of hospital operations membership in the organization is open to anyone in the community in concluding that the organization is exempt from federal_income_tax under sec_501 the service said that by ministering to the needs of hospital patients by performing personal services in an effort to improve the mental well-being and physical comfort of those patients the organization is performing charitable acts the fact that these acts are performed in a proprietary hospital is not material because the primary beneficiaries are the patients and any benefits to the hospital are merely incidental revrul_72_124 1972_1_cb_145 considers whether an organization formed for the purpose of establishing and operating a home for the elderly is organized and operated exclusively for charitable purposes in concluding that the organization is exempt from federal_income_tax under sec_501 the service recognized that the elderly as a class are highly susceptible to unique forms of distress due to their special needs in advanced age and said that satisfaction of these special needs which contributes to the prevention and elimination of the causes of these unique forms of distress may in the proper context constitute charitable purposes or functions revrul_79_17 1979_1_cb_193 considers whether a nonprofit hospice operated on both an inpatient and outpatient basis to alleviate the physical and mental distress of the terminally ill is operated exclusively for charitable purposes and qualifies for exemption under sec_501 the organization assists persons of all ages who have been advised by a physician that they are terminally ill to cope with the distress arising from their conditions it utilizes and coordinates the professional skills of physicians nurses therapists social workers the clergy counselors and lawyers in a planned effort to alleviate the physical and mental distress of dying persons it does not seek cures plr-129109-16 through extensive medical treatments that may not significantly alter terminal illnesses but rather focuses on lessening the distress pain and physical difficulties experienced by dying persons in concluding that the organization qualifies for exemption under sec_501 the service said that by alleviating the mental and physical distress of terminally ill persons the organization relieves the distressed within the meaning of sec_1_501_c_3_-1 of the regulations analysis services provided to hospital patients and other persons in mental or physical distress that are directed to lessening such distress and to improving mental well-being and physical comfort can constitute activities that further charitable purposes under sec_501 see revrul_68_73 and revrul_79_17 furthermore activities that are specifically designed to meet the special needs of the elderly may constitute a charitable purpose by mitigating or eliminating a unique cause of distress to which the elderly as a class are highly susceptible see revrul_72_124 a hospital patient particularly if he or she is a child may suffer mental and physical distress not only due to his or her illness or incapacity but also due to being in an unfamiliar and stressful environment an elderly nursing home resident may suffer from social isolation loneliness and depression forms of distress to which the elderly as a class are highly susceptible the program will offer hospital patients particularly children and elderly nursing home residents the opportunity to participate in pet therapy sessions during which the participant will play with a trained health-certified and registered therapy dog and interact with the dog’s handler who has been trained and who is qualified to conduct pet therapy sessions these sessions will be conducted with the goal of lessening distress improving mental well-being and encouraging socialization consequently the program as described above furthers charitable purposes ruling based solely on the facts and representations submitted by institute we rule as follows the program furthers charitable purposes within the meaning of sec_501 the ruling contained in this letter is based upon information and representations submitted by or on behalf of institute accompanied by a penalty of perjury statement executed by an individual with authority to bind institute and upon the understanding that there will be no material changes in the facts this office has not verified any of the material submitted in support of the request for rulings and such material is subject_to verification on examination the associate office will revoke or modify a letter_ruling and apply the revocation retroactively if there has been a misstatement or omission of controlling facts the facts at the time of the transaction are materially different from the plr-129109-16 controlling facts on which the ruling was based or in the case of a transaction involving a continuing action or series of actions the controlling facts change during the course of the transaction see revproc_2017_1 sec_11 no ruling is granted as to whether institute qualifies as an organization described in sec_501 or sec_509 or and except as expressly provided above no opinion is expressed or implied concerning the federal_income_tax consequences of any other aspects of any transaction or item_of_income described in this letter_ruling this letter_ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely theodore r lieber senior tax law specialist exempt_organizations branch tege associate chief_counsel cc
